
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. DeFazio
			 introduced the following joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing a balanced budget amendment to
		  the Constitution of the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					1.Total outlays for any fiscal year shall not
				exceed total receipts for that fiscal year, unless three-fifths of the whole
				number of each House of Congress shall provide by law for a specific excess of
				outlays over receipts by a rollcall vote.
					2.Prior to each fiscal year, the President
				shall transmit to the Congress a proposed budget for the United States
				Government for that fiscal year in which total outlays do not exceed total
				receipts.
					3.No bill to increase or decrease revenue
				shall become law unless approved by a majority of the whole number of each
				House by a rollcall vote.
					4.The Congress may waive the provisions of
				this article for any fiscal year in which a declaration of war is in
				effect.
					5.The Congress shall enforce and implement
				this article by appropriate legislation, which may rely on estimates of outlays
				and receipts. The appropriate committees of the House of Representatives and
				the Senate shall report to their respective Houses implementing legislation to
				achieve a balanced budget without reducing the disbursements of the Federal
				Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance
				Trust Fund to achieve that goal.
					6.Total receipts shall include all receipts
				of the United States Government except those derived from borrowing. Total
				outlays shall include all outlays of the United States Government except for
				those for repayment of debt principal.
					7.This article shall take effect beginning
				with the later of the second fiscal year beginning after its ratification or
				the first fiscal year beginning after December 31,
				2016.
					.
		
